[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case comes to this court as a limited contested dissolution of marriage. The wife whose maiden name was Carol A. Thompson and Nathanial R. Hall were married at Greenwich, Connecticut on October 9, 1977. The wife has resided in Connecticut for at least twelve months preceding the date of the filing of the complaint. No minor children have been born to the CT Page 1066 parties. The State of Connecticut is not contributing to the support of either of the parties.
This is the husband's fourth marriage and the wife's second marriage. The husband is age 65 and the wife is age 46. The wife works and earns as set forth on her financial affidavit. She indicates she made about $10,000 in 1992. The husband is retired on social security and receives a pension. His net income is approximately $20,000 per year. The husband agrees that he will continue to make the car loan payment which has a balance due of approximately $1,000. He admits he gave her the car as a gift and is responsible for that payment.
The wife has demanded $500 per month alimony plus the car payments and the husband said he cannot afford to pay anything.
The court has listened to the parties and reviewed their financial affidavits. In addition, the court has taken into consideration all the criteria set forth in 46b-81, the assignment of property and title statute and 46b-82, the alimony statute. The court orders the husband to pay in addition to the car loan, the sum of $46.50 per week. The car loan is $23.25 per week for an effective weekly payment of $69.75.
The husband is to pay the car loan until it is paid off. He is to pay the alimony for a maximum of two years from the date of this decree as long as he is alive and the wife is alive and unmarried and not cohabiting with anyone under the statute.
This decision is rendered under the authority of Scherr v. Scherr, 183 Conn. 366 (1981).
KARAZIN, J.